DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 18-38 are currently being examined.  Claims 1-17 were canceled in a Preliminary Amendment.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-27, 32, and 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danelski (US Patent No. 6,047,812).
With respect to independent Claim 18, Danelski discloses the limitations of independent Claim 18 as follows:
A system comprising:	   
an article supply location including a plurality of articles to be sorted to a plurality of destination containers;	(See Col. 4, Lines 16-19; Col. 5, Lines 19-33; Figs. 1-3; Ref. Numerals 66(article supply location), R(destination containers), I(articles)
a computer controlled transport device for transporting a selected article; (See Col. 4, Lines 16-19; Col. 5, Lines 19-33; Figs. 1-3; Ref. Numerals 14(computer controlled transport device), I(articles)
a controller configured to: determine one destination container of the plurality of destination containers to deposit the selected article;	(See Col. 4, Lines 16-21; Col. 5, Lines 19-33; Figs. 1-3; Ref. Numerals 72(controller), R(destination containers), I(articles)
direct the transport device to transport the selected article along a transport path to a position by a side of the one destination container and deposit the selected article into the one destination container.  (See Col. 4, Lines 16-21; Col. 5, Lines 19-33; and Col. 6, Lines 4-15; Figs. 1-3; Ref. Numerals 14(computer controlled transport device), 72(controller), R(destination containers), I(articles)

With respect to Claim 19, which depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18 which are incorporated herein by reference.   With respect to Claim 19, Danelski discloses as follows:
The system of claim 18, wherein the plurality of destination containers is positioned on one side of the transport path.  (See Col. 4, Lines 16-21; Col. 5, Lines 19-33; and Col. 6, Lines 4-15; Figs. 1-3; Ref. Numerals 14(computer controlled transport device), 72(controller), R(destination containers), I(articles)

With respect to Claim 20, which depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18, which are incorporated herein by reference.  With respect to Claim 20, Danelski discloses:
The system of claim 18, wherein the plurality of destination containers is positioned on a first level, wherein the transport path is positioned at a second level different from the first level.  	(See Col. 4, Lines 16-21; Col. 5, Lines 19-33; and Col. 6, Lines 4-15; Figs. 1-3; Ref. Numerals 14(computer controlled transport device--located on second level), 72(controller), R(destination containers--located on first level), I(articles)

With respect to Claim 21, which depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18 which are incorporated herein by reference.  With respect to Claim 21, Danelski discloses:
The system of claim 20, wherein the second level is higher than the first level.  (See Col. 4, Lines 16-21; Col. 5, Lines 19-33; and Col. 6, Lines 4-15; Figs. 1-3; Ref. Numerals 14(computer controlled transport device--located on second level), 72(controller), R(destination containers--located on first level), I(articles)

With respect to Claim 22, which depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18 which are incorporated herein by reference.  With respect to Claim 22, Danelski discloses:
The system of claim 18, wherein the transport path comprises a platform that spans a space between a location proximal the article supply location and a location proximal the one destination container. (See Col. 4, Lines 10-13 and Lines 16-19; Col. 5, Lines 19-33; Figs. 1-3; Ref. Numerals 18(platform), 66(article supply location), R(destination containers), I(articles)

With respect to Claim 23, which depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18 which are incorporated herein by reference.  With respect to Claim 23, Danelski discloses:
The system of claim 22, wherein the one destination container is positioned at or near an edge of the platform or an opening formed in the platform. (See Col. 4, Lines 10-13 and Lines 16-19; Col. 5, Lines 19-33; Figs. 1-3; Ref. Numerals 18(platform), 66(article supply location), R(destination containers), I(articles)  

With respect to Claim 24, which depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18 which are incorporated herein by reference.  With respect to Claim 24, Danelski discloses:
The system of claim 18, further comprising an article transferring device configured to load the selected article about the transport device.  	(See Col. 4, Lines 16-21; Col. 5, Lines 19-33; and Col. 6, Lines 4-15; Figs. 1-3; Ref. Numerals 14(computer controlled transport device), 72(controller), R(destination containers), I(articles), "items I are loaded into the carrier 14 in any satisfactory manner"(article transferring device not shown)

With respect to Claim 25, which depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18 which are incorporated herein by reference.  With respect to Claim 25, Danelski discloses:
The system of claim 18, wherein the controller is further configured to direct the transport device to transport a further article to the one destination container.  (See Col. 4, Lines 16-21; Col. 5, Lines 19-33; and Col. 6, Lines 4-15; Figs. 1-3; Ref. Numerals 14(computer controlled transport device), 72(controller), R(destination containers), I(articles), "items I are loaded into the carrier 14 in any satisfactory manner"(article transferring device not shown)  

With respect to Claim 26, which depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18 which are incorporated herein by reference.  With respect to Claim 26, Danelski discloses:
The system of claim 18, wherein the controller is configured to direct the transport device to transport a single selected article at a time.  (See Col. 4, Lines 16-21; Col. 5, Lines 19-33; and Col. 6, Lines 4-15; Figs. 1-3; Ref. Numerals 14(computer controlled transport device), 72(controller), R(destination containers), I(articles), "items I are loaded into the carrier 14 in any satisfactory manner"(article transferring device not shown)  

With respect to Claim 27, which depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18 which are incorporated herein by reference.  With respect to Claim 27, Danelski discloses:
The system of claim 18, wherein the controller is configured to direct the transport device to transport a plurality of articles at a time.  (See Col. 2, Line 67-Col. 3, Line 7; Col. 4, Lines 16-19; Col. 5, Lines 19-33; and Col. 6, Lines 4-7 Figs. 1-3; Ref. Numerals 14(computer controlled transport device), I(articles)  

With respect to Claim 32, which depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18 which are incorporated herein by reference.  With respect to Claim 32, Danelski discloses:
The system of claim 18, wherein the selected article is manually loaded about the transport device.  (See Col. 4, Lines 16-21; Col. 5, Lines 19-33; and Col. 6, Lines 4-15; Figs. 1-3; Ref. Numerals 14(computer controlled transport device), 72(controller), R(destination containers), I(articles), "items I are loaded into the carrier 14 in any satisfactory manner"(article transferring device not shown)  

With respect to independent Claim 36, Danelski discloses the limitations of independent Claim 36 as follows:
A controller configured for use with sorting operations, the controller comprising	   
a memory and a processor,	(See Col. 4, Lines 16-21; Col. 5, Lines 19-33; Figs. 2, 6, 7; Ref. Numerals 72(controller--contains a processor and memory), 75,79(microcontrollers) the controller configured to:
receive information from an interaction with identifier associated with a selected article from a plurality of articles at an article supply location, (See Col. 4, Lines 16-19; Col. 5, Lines 19-33; Figs. 1-3; Ref. Numerals 66(article supply location), 68(identifier--barcode, contains address information), 70(information acquisition device--barcode reader), I(articles)   
each article having an identifier that includes a postal address destination,	(See Col. 4, Lines 16-19; Col. 5, Lines 19-33; Figs. 1-3; Ref. Numerals 66(article supply location), 68(identifier--barcode, contains address information), 70(information acquisition device--barcode reader), I(articles)   
wherein the received or acquired information is from an information acquisition device that is fixedly positioned relative to the plurality of articles;  (See Col. 4, Lines 16-19; Col. 5, Lines 19-33; Figs. 1-3; Ref. Numerals 66(article supply location), 68(identifier--barcode, contains address information), 70(information acquisition device--barcode reader), I(articles)   
determine one destination container of a plurality of destination containers to deposit, with a computer controlled transport device, the selected article based on the interaction with the identifier and a determined postal address destination;  (See Col. 4, Lines 16-19; Col. 5, Lines 19-33; Figs. 1-3; Ref. Numerals 14(computer controlled transport device), 66(article supply location), 68(identifier--barcode, contains address information), 70(information acquisition device--barcode reader), 72(controller), I(articles), R(destination containers)
direct an article transferring device to place the selected article about a computer controlled transport device;  (See Col. 4, Lines 16-21; Col. 5, Lines 19-33; and Col. 6, Lines 4-15; Figs. 1-3; Ref. Numerals 14(computer controlled transport device), 72(controller),I(articles), "items I are loaded into the carrier 14 in any satisfactory manner"(article transferring device not shown)
direct the transport device to transport the selected article along a transport path to a position by a side of the one destination container and (See Col. 4, Lines 16-21; Col. 5, Lines 19-33; and Col. 6, Lines 4-15; Figs. 1-3; Ref. Numerals 14(computer controlled transport device), 72(controller), R(destination containers), I(articles)
deposit the selected article by manipulation of the transport device from a first position in which the selected article is stowed about the transport device to a second position in which the selected article is deposited into the one destination container.  (See Col. 4, Lines 23-38; Figs. 2, 10, Ref. Numerals 14(transport device), R(destination container), "closed position"(first position), "open position"(second position), I(articles)

With respect to Claim 37, which depends from independent Claim 36, Danelski teaches all of the limitations of Claim 36 which are incorporated herein by reference.   With respect to Claim 37, Danelski discloses as follows:
The controller of claim 36, wherein the transport path comprises a platform that spans a space between a location proximal the article supply location and a location proximal the one destination container.  (See Col. 4, Lines 10-13 and Lines 16-19; Col. 5, Lines 19-33; Figs. 1-3; Ref. Numerals 18(platform), 66(article supply location), R(destination containers), I(articles)

With respect to Claim 38, which ultimately depends from independent Claim 36, Danelski teaches all of the limitations of Claim 36 and Claim 37, which are incorporated herein by reference.  With respect to Claim 38, Danelski discloses:
The controller of claim 37, wherein the one destination container is positioned at or near an edge of the platform or an opening formed in the platform.  (See Col. 4, Lines 10-13 and Lines 16-19; Col. 5, Lines 19-33; Figs. 1-3; Ref. Numerals 18(platform), 66(article supply location), R(destination containers), I(articles)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Danelski, as applied to the claims set forth hereinabove, in view of Neiser (US Patent Application Publication No. 2014/0244026). 
With respect to Claim 28, which depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18 and which are incorporated herein by reference.   With respect to Claim 28, Neiser discloses as follows:
The system of claim 18, wherein the destination container is stowed about a computer controlled transfer device,	(See Pars. 0025, 0026; Fig. 1; Ref. Numerals 118(destination container), 120(control system), 126(transfer device)
wherein the controller is further configured to direct the transfer device to move the destination container after the destination container is determined to be full or after an order is determined to be complete.  (See Pars. 0025, 0026; Fig. 1; Ref. Numerals 118(destination container), 120(control system), 126(transfer device)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Danelski with the teachings of Neiser because having a destination container stowed about a computer controlled transfer device would make removing the container more efficient by generating commands from the controller to immediately move the destination container.  A person with skill in the art would be motivated to incorporate the teachings of Neiser because they are a known work in the same field of endeavor (ie, moving a destination container with a computer controlled transfer device having the container disposed thereon) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Claims 29-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Danelski, as applied to the claims set forth hereinabove, in view of Dong (US Patent Application Publication No. 2015/0081090). 
With respect to Claim 29, which depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18 which are incorporated herein by reference.   With respect to Claim 29, Dong discloses as follows:
The system of claim 18, further comprising a detection device for detecting whether the destination container is full or not full.  	(See Pars. 0029-0031; Fig. 3; Ref. Numeral 34(control system), 55(destination container), "proximity sensor"(detection device)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Danelski with the teachings of Dong to employ a detection device for detecting whether the destination container is full or not full in order to not overfill the container or, conversely, to move a container that is not yet full.  A person with skill in the art would be motivated to incorporate the teachings of Dong because they are a known work in the same field of endeavor (ie, having a proximity detection device that indicates a full container) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 30, which ultimately depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18, and Danelski and Dong together teach all of the limitations of Claim 29, which are incorporated herein by reference.   With respect to Claim 30, Dong discloses as follows:
The system of claim 29, wherein the detection device is communication with the controller.  (See Pars. 0029-0031; Fig. 3; Ref. Numeral 34(control system), 55(destination container), "proximity sensor"(detection device)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Danelski with the teachings of Dong to employ a detection device that communicates with a controller with respect to detecting whether the destination container is full or not full in order to have the controller cease filling the container if it is full, or conversely, continuing to fill the container if it is not yet full.  A person with skill in the art would be motivated to incorporate the teachings of Dong because they are a known work in the same field of endeavor (ie, having a proximity detection device that communicates with a controller to indicate a full container) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 31, which ultimately depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18, and Danelski and Dong together teach all of the limitations of Claim 29, which are incorporated herein by reference.   With respect to Claim 31, Dong discloses as follows:
The system of claim 29, wherein the controller is further configured to direct removal of the destination container after the destination container is determined to be full.  (See Pars. 0029-0031; Fig. 3; Ref. Numeral 34(control system), 55(destination container), "proximity sensor"(detection device)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Danelski with the teachings of Dong to employ a detection device that communicates with a controller with respect to detecting whether the destination container is full in order to have the full container removed so that the container does not overfill.  A person with skill in the art would be motivated to incorporate the teachings of Dong because they are a known work in the same field of endeavor (ie, having a proximity detection device that communicates with a controller to indicate a full container) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 33, which depends from independent Claim 18, Danelski teaches all of the limitations of Claim 18, which are incorporated herein by reference.   With respect to Claim 33, Danelski and Dong disclose as follows:
The system of claim 18, wherein the controller is further configured to: 
receive an order for a plurality of disparate articles; and one of:	(See Danelski: Col. 1, Lines 7-12; Col. 2, Lines 49-53; Col. 2, Line 67-Col. 3, Line 9; Col. 4, Lines 14-21; Figs. 1-3; Reference Numerals 14(computer controlled transport device), 72(controller), R(destination containers), I(articles)
determine when the order has been completed;	(See Danelski: Col. 1, Lines 7-12; Col. 2, Lines 49-53; Col. 2, Line 67-Col. 3, Line 9; Col. 4, Lines 14-21; Figs. 1-3; Reference Numerals 14(computer controlled transport device), 72(controller), R(destination containers), I(articles)
determine when the destination container is full.  (See Dong: Pars. 0029-0031; Fig. 3; Ref. Numeral 34(control system), 55(destination container), "proximity sensor"(detection device)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Danelski with the teachings of Dong to employ a detection device that communicates with a controller with respect to detecting whether the destination container is full in order to have the full container removed so that the container does not overfill.  A person with skill in the art would be motivated to incorporate the teachings of Dong because they are a known work in the same field of endeavor (ie, having a proximity detection device that communicates with a controller to indicate a full container) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chuck Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        December 15, 2022